           Case 3:20-cv-05451-MJP-MLP Document 47 Filed 01/27/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          DENGE LEMO GAHANO,                             CASE NO. C20-5451 MJP-MLP

11                                Plaintiff,               ORDER ADOPTING REPORT AND
                                                           RECOMMENDATION DENYING
12                 v.                                      MOTION FOR PRELIMINARY
                                                           INJUNCTION
13          STEPHEN LANGFORD, et al.,

14                                Defendants.

15

16          This matter comes before the Court on Plaintiff Denge Lemo Gahano’s Motion for a

17   Preliminary Injunction. (Dkt. No. 26.) Having reviewed the Motion, the Report and

18   Recommendation of Magistrate Judge Theresa L. Fricke (Dkt. No. 27), Gahano’s Objections to

19   the Report and Recommendation (Dkt. No. 30), and all relevant materials in the record, the Court

20   ADOPTS the Report and Recommendation and DENIES the Motion. The Court separately notes

21   that Gahano is now represented by counsel, which addresses much of the relief he sought in his

22   Motion—more complete access to legal research to support his case.

23          \\

24

     ORDER ADOPTING REPORT AND RECOMMENDATION DENYING MOTION FOR PRELIMINARY
     INJUNCTION - 1
          Case 3:20-cv-05451-MJP-MLP Document 47 Filed 01/27/21 Page 2 of 2




 1        The clerk is ordered to provide copies of this order to all counsel.

 2        Dated January 27, 2021.

 3                                                      A
                                                        Marsha J. Pechman
 4
                                                        United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND RECOMMENDATION DENYING MOTION FOR PRELIMINARY
     INJUNCTION - 2
